Citation Nr: 1631866	
Decision Date: 08/10/16    Archive Date: 08/23/16

DOCKET NO.  10-44 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a left knee disability, to include as secondary to right knee chondromalacia patella with degenerative joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to June 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which, in relevant part, denied service connection for a left knee disability.

The Veteran testified before the undersigned at a Board hearing in February 2015; a transcript of that hearing is of record.

This matter was before the Board in July 2015 where it was remanded for further evidentiary development.

The Board notes that in the Veteran's October 2010 substantive appeal, she appealed the issue of service connection for a heart disability, which was subsequently granted in a December 2015 rating decision.  As this is considered a complete grant of the benefit sought on appeal, the issue is no longer before the Board.


FINDING OF FACT

The weight of the evidence is against a finding that the Veteran's current left knee disorder had its onset during military service or is otherwise related to such service, to include secondary to a service-connected disability.



CONCLUSION OF LAW

The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

The VA's duty to notify was satisfied through a letter dated in March 2009, which noticed the Veteran of the elements for service connection.  See Dingess/Hartman. v. Nicholson, 19 Vet. App. 473 (2006).

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015).

Service treatment records are associated with the claims file.  As requested in the Board's remand directives post-service medical treatment records have been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist in locating additional records has been satisfied.  

Pursuant to the Board's remand directives, the Veteran was provided a VA examination in October 2015.  The examination is adequate for the purposes of the claim adjudicated herein, as it involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provided an etiological opinion with supporting rationale.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Thereafter, the RO issued a supplemental statement of the case in December 2015.  There has been substantial compliance with the Board's previous remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

Where the veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In addition, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a)-(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

The Veteran asserts that her left knee disability is related to military service.  Specifically, she contends that she experienced left knee swelling and pain during service.  See Board hearing transcript at p. 29.  Additionally, she suggests that the left knee disability is secondary to her service-connected right knee disability.

Service treatment records are negative for complaints, treatment for, or diagnosis of a left knee disability.  Notably, in the February 1980 separation examination, clinical evaluation of the Veteran's lower extremities was normal.  

Post-service records demonstrate treatment for and complaints of left knee pain.  

The appellant underwent a VA examination in October 2015.  The examiner noted a diagnosis of osteoarthritis of the left knee.  Following physical examination, the examiner determined that it was less likely than not that the appellant's left knee disability was incurred in or caused my military service.  In support of this finding, he noted that there were no complaints, treatment, or diagnosis of a left knee condition during military service or within 12 months after separation from service.  Further, the appellant reported that she developed left knee pain in the past 20 years.  An x-ray of the left knee dated in October 2015 showed that the Veteran had a mild degenerative arthritis of the left knee.  The examiner opined that her mild degenerative arthritis of the left knee was the result of wear and rear of the left knee joint from physical activities and the aging process.  

The examiner also determined that the Veteran's left knee disability was less likely than not proximately due to or the result of her service-connected right knee disability.  In this regard, the examiner noted that on examination, the appellant had a normal gait and examination of her feet showed no evidence of calluses on the bottoms of her feet to indicate shifting weight bearing.  In other words, there was no evidence of shifting of weight bearing toward the left knee.  He again noted that the appellant had degenerative arthritis of the left knee which was the result of wear and tear on the knee joint from physical activities and the aging process.  

Lastly, the examiner determined that the Veteran's left knee disability was not aggravated by her right knee disability.  He noted that the Veteran stated that her left knee pain started about 20 years ago.  The diagnosed knee condition indicated a natural progression of arthritis of the knee.  Thus, there was no evidence that the appellant's arthritis of the left knee had been aggravated by any condition, to include her service-connected right knee disability.

Analysis

While the record demonstrates that the Veteran currently suffers from a left knee disability of osteoarthritis per the October 2015 VA examination report, the weight of the evidence is against a link between the current disability and disease or injury during military service.  In this regard, service treatment records are negative for treatment for or a diagnosis of a left knee disability during military service.  Moreover, there is no medical evidence suggesting that the condition is related to military service.  In this regard, the October 2015 examiner reported that the Veteran's left knee disability was due to physical activity and the aging process.  He noted that per the Veteran's report, her left knee pain began 20 years prior to the examination, thus, making the onset of left knee pain in 1995.  The Board finds this examination to carry much weight as the examiner conducted a physical examination of the Veteran, demonstrated awareness of relevant facts - such as her pain and stiffness, and provided reasons for the conclusion reached.  In light of the foregoing, direct service connection for a left knee disability is not warranted.

The Board has also considered awarding service connection on a secondary basis, however, there is no evidence suggesting that the Veteran's left knee disability is proximately due to or aggravated by her service-connected right knee disability.  Notably, in the October 2015 VA medical opinion, the examiner noted that the service-connected right knee disability did not cause or aggravate the Veteran's left knee disability.  The Board also places much weight on this VA examiner's secondary service connection opinion for the same reasons stated in the last paragraph.  Thus, service connection on a secondary basis is not warranted.

The Board recognizes that arthritis is a chronic disease under 38 C.F.R. § 3.309 and, as such, presumptive service connection may be warranted.  However, the evidence of record does not show that the Veteran's left knee disability manifested to a compensable degree within one year after her discharge from service in June 1977. As such, service connection is not warranted on the finding of a chronic disease.

Additionally, presumptive service connection is not warranted on the basis of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In testimony provided during the Board hearing, the appellant stated that she had left knee pain and swelling during military service.  However, the separation examination was normal and during the October 2015 VA examination, she reported that knee pain began 20 years prior to the examination.  The Board observes that based on the representation made during the VA examination, the onset of right knee pain was in approximately 1995, 15 years after military service.  Given these facts, service connection based on continuity of symptomatology is not warranted.

The Board acknowledges the Veteran's assertion that her left knee disability is related to military.  Although in some cases a layperson is competent to offer an opinion addressing the etiology of a disorder, the Board finds that, in this case, the determination of the origin of the current osteoarthritis disorder is a medical question not subject to lay expertise.  Jandreua v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The disorder in question here involves a pathological process that is not readily observable to a layperson.  The Board finds that in light of the non-observable nature of the pathology, the issue of the origin of the diagnosed condition is a medical question requiring medical training, expertise, and experience.  As such, the Veteran's statement as to the origin of the left knee disability is not competent and it is given no weight.

In light of the foregoing, the Board finds that service connection is not warranted for the Veteran's left knee disability.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim of service for a left knee disability must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Entitlement to service connection for a left knee disability is denied.



____________________________________________
P. SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


